DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 and 30-40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Laves et al. (hereinafter “Laves”), US Pub. No. 2007/0279315.
Regarding claim 1, Laves teaches an apparatus comprising: a foldable touch screen display comprising a plurality of touch-sensitive flexible display segments (fig. 16B; in particular, a flexible display is a visual output surface that is designed to be able to withstand being folded, bent, and twisted; each display segment is a touch-sensitive display including hinge portions that allow it to be foldable according to broadest reasonable interpretation), including a first flexible display segment (fig. 16B, display 1620) and a second flexible display segment (fig. 16B, display 1625), said flexible display segments having a center folding axis situated between them such that they can be configured into a folded state or an unfolded state (figs. 16C and 16D); at least one plate component, said plate component utilized as a structural support for at least one of said flexible display segments such that it is situated below and co-planar therewith said flexible display segment (fig. 15, backing plate 1510), wherein in the folded state, said plate 
Regarding clam 2, Laves teaches wherein as said flexible display segments are configured into a folded state, said at least one plate component is automatically moved to said first position, and wherein as said flexible display segments are configured into an unfolded state, said at least one plate component is automatically moved to said second position (figs. 15, backing plate 1510, [0075]).
Regarding claim 3, Laves teaches wherein as said flexible display segments are configured into a folded state, said at least one plate component is manually moved to said first position, and wherein as said flexible display segments are configured into an unfolded state, said at least one plate component is manually moved to said second position (fig. 16D, sliding mechanism 1640; [0069]).
Regarding claim 4, Laves teaches wherein said plate component is supported by a slot from which said plate component can slide to move from said first position to said second position ([0077]).

Regarding claim 6, Laves teaches wherein said plate component is supported by a first slot situated below at least one of said flexible display segments from which said plate component can slide to move from said first position to said second position, and wherein when said plate component is moved to said second position to support said center folding axis, said plate component can slide to move into a second slot situated below the opposing flexible display segment ([0069, 0077-0078]).
Regarding claim 7, Laves teaches wherein said plate component includes a slot, and wherein said slot in said plate component is movable about a pin attached below at least one of said flexible display segments such that said plate component’s motion in one direction ends at said first position and in the opposite direction said plate component’s motion ends at said second position ([0068, 0074]).
Regarding claim 8, Laves teaches comprising at least three flexible display segments, and at least two plate components (fig. 16D).
Regarding claim 9, it is a similar apparatus to that of claim 1 and is rejected on the same grounds presented above (Laves teaches a plurality of plates located on multiple flexible displays; see fig. 16B, 16D, 17A, 17B).

Regarding claim 16, Laves teaches wherein said plate components are movable to said first positions and said second positions between said folded and unfolded states by a common actuating element (fig. 16D, [0069]).
Regarding claim 17, Laves teaches wherein said common actuating element is manually activatable by a user of the apparatus (fig. 16D, sliding mechanism 1640)
Regarding claim 18, Laves teaches wherein said common actuating element is automatically activatable through the motion generated as the apparatus is folded and unfolded (fig. 16D, [0068-0069]).
Regarding claim 19, Laves teaches wherein said plate components have a curved shape and slide within a curved slot such that they are movable between said flexible display segments (fig. 15).
Regarding claim 20, Laves teaches wherein said plate component has a curved shape and slides within a curved slot such that it is movable between said flexible display segments (fig. 15).
Claims 30-40 have similar limitations to those of claims 10-20 and are rejected on the same grounds presented above.
Allowable Subject Matter
Claims 21-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of 

Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive and addressed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kilpatrick, II et al. (US Pub No. 2010/0064244) teaches a multi-fold display system including display support structures.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622